                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN
________________________________________________________________________

 UNITED STATES OF AMERICA,

                     Plaintiff,
                                                    Case No. 17-CR-124-JPS
              v.

 MARCUS HUTCHINS,

                  Defendant.
________________________________________________________________________

 DEFENDANT MARCUS HUTCHINS’ RENEWED MOTION TO SUPPRESS
________________________________________________________________________

      Recognizing the Court’s denial of his motion to suppress statements,

defendant Marcus Hutchins nonetheless respectfully asks the Court reconsider

its ruling upon a specific circumstance identified by the Court: the FBI agents’

violation of Federal Rule of Criminal Procedure 4(c)(3)(A). With the Court

having already noted the violation of that rule, this renewed motion explains

why suppression should follow.

      Rule 4(c)(3)(A) requires:

            Upon arrest, an officer possessing the original or a
            duplicate original warrant must show it to the
            defendant. If the officer does not possess the warrant,
            the officer must inform the defendant of the warrant's
            existence and of the offense charged and, at the
            defendant's request, must show the original or a
            duplicate original warrant to the defendant as soon as
            possible.



        Case 2:17-cr-00124-JPS Filed 02/15/19 Page 1 of 6 Document 118
As the Court has stated, the agents in this case “abject[ly]” failed to follow Rule

4(c)(3)(A), and “[i]t was wholly improper that [Mr. Hutchins] was not provided

with a warrant immediately upon arrest.” (Order at 16-17 (Dkt. No. 117).)

      A violation of Rule 4(c)(3)(A) warrants exclusion of evidence if the

violation compromised a substantial right, like one’s privilege against self-

incrimination, and law enforcement acted in bad faith. Bryson v. United States,

419 F.2d 695, 701-02 (D.C. Cir. 1969); United States v. Hamilton, 2017 WL 9476881,

at *5 (N.D. Ga. Jan. 3, 2017). Although the Court did not address those issues

(understandably so, given that the defense had not directly raised them), the

record in this case provides a more than ample basis for finding that the agents’

improper delay in showing Mr. Hutchins the warrant for his arrest compromised

his exercise of his privilege against self-incrimination and that the “element of

deception” already noted by the Court involved a degree of bad faith on law

enforcement’s part. This is particularly true when the Court “indulges[s] in

every reasonable presumption against waiver,” as it must. Brewer v. Williams,

430 U.S. 387, 404 (1977).

      The issue at the forefront of this renewed motion is: Mr. Hutchins wanted

to know why he was in custody and being interrogated, and he was not told

until it was too late. Within 30 seconds of the FBI’s audiotape recording of the

interrogation starting, he asked, “Can you please tell me what this about?”; to

                                          2

        Case 2:17-cr-00124-JPS Filed 02/15/19 Page 2 of 6 Document 118
which, one of the agents responded, “We’re going to get to that.” (Ex. 1 at 00:30-

00:32). And he kept asking essentially the same question throughout the

interrogation. (See, e.g., 1:03:45-1:03:45 (“So can I just ask, is this just some shit to

get me to give you the [WannaCry sinkhole] domain, because I know you

wanted that, right?”)).

      Despite Mr. Hutchins having been indicted and so clearly wanting to

know the reason being in custody, the agents declined to provide him with his

arrest warrant until almost eighty minutes into the interrogation, or to otherwise

explain anything about the charges against him. As the Court noted in its order:

             There is no reason why the government could not have
             told [Mr. Hutchins] exactly why he was arrested, as he
             requested, and as was required by Federal Rule of
             Criminal Procedure 4(c), unless there was a concern he
             would not be cooperative with them. There is certainly
             an element of deception to this set of events that the
             Court does not endorse.

(Order at 16.)

      The Court’s findings, moreover, offer ample support to suppress on Rule

4(c)(3)(A) grounds, despite the countervailing considerations the Court also

raised. These findings include, among others:

           Because Mr. Hutchins had already been indicted, the “stakes were
            dramatically higher, and [Mr.] Hutchins’ privilege against self-
            incrimination all the more precious.” (Order at 15.)

           The United Kingdom’s equivalent of Miranda warnings are similar
            enough that a defendant like Mr. Hutchins might “find comfort in
                                            3

        Case 2:17-cr-00124-JPS Filed 02/15/19 Page 3 of 6 Document 118
             the broad similarities between the two”—yet they are different in
             critically important ways. (Id. at 12.) Those differences “may have
             affected Mr. Hutchins’ understanding of the basic concepts
             underlying Miranda (i.e., whether it would be helpful for him to
             speak).” (Id. at 13.)

          Although appearing cooperative, Mr. Hutchins was “clearly
           confused about the nature of the interrogation.” (Id. at 5.)

          “Mr. Hutchins could have been reasonably confused about the FBI’s
           interest in him. The agents did not tell [Mr.] Hutchins why he was
           under arrest, and did nothing to explain the nature of the charges
           against him until the end of his interrogation.” (Id. at 15.)

             (The Court notes that Mr. Hutchins continued to cooperate after he
             was presented with the arrest warrant. (Id.) But any person in Mr.
             Hutchins’ shoes would have concluded it was too late, the train had
             already left the station—especially a citizen of the United Kingdom
             who did not understand Miranda.)

          “[Mr.] Hutchins had recently dealt with matters of international
           concern, and reasonably believed that it was in his best interest to
           answer [the agents’] questions.” (Id. at 15-16.)

          When agents finally showed him the arrest warrant over an hour
           into the interrogation, they let him know “it had ‘nothing to do with
           WannaCry.’” (Id. at 6.)

      In addition to the points the Court raised, it is important to keep in mind

this point as well: if the agents had shown him the arrest warrant when he asked

“what [is] this about?” within the first thirty seconds of his interrogation, Mr.

Hutchins could have re-asserted his right to remain silent, even assuming he

properly waived it before the agents started the audiotape. Indeed, he could

have asserted that right at any point throughout the lengthy interrogation. But

                                          4

        Case 2:17-cr-00124-JPS Filed 02/15/19 Page 4 of 6 Document 118
by the time they actually showed the arrest warrant to him, after almost eighty

minutes of interrogation, anyone would have understandably thought it was too

late to invoke the right to remain silent because the cat was, by then, more than

an hour out of the bag.

       Further, a fair reading of the evidence—giving Mr. Hutchins the benefit of

the doubt as required by Brewer—is that he agreed to talk with agents to find out

what was happening and because he did not believe he was in harm’s way.

After all, he consistently asked them just that and expressed confusion

throughout. And the agents consistently delayed telling him and through their

questions misled him about the true purpose of the interrogation. The agents, in

fact, by their own admission misled him into thinking his questioning was

prompted by WannaCry, as revealed by one of the agents’ statements when he

was finally shown the arrest warrant:

              Okay. Well here’s the arrest warrant. And just to be
              honest—if I’m being honest with you, Marcus. This has
              absolutely nothing to do with WannaCry.

(Ex. 1 at 1:17:45-1:18:02.)

       The agents’ affirmative delay from the very start of the interrogation (i.e.,

“We’ll get to that later”) in producing the arrest warrant was improper.

Indulging every presumption against waiver as Brewer requires, the agents’

failure to provide Mr. Hutchins with his arrest warrant requires suppression


                                          5

        Case 2:17-cr-00124-JPS Filed 02/15/19 Page 5 of 6 Document 118
under Rule 4(c)(3)(A). Because the agents had the warrant in hand from the

outset of the interrogation, the only explanation for the agents’ failure to comply

with Rule 4 was that they intended to deceive Mr. Hutchins’ to get him to talk

with them when he otherwise would not have chosen to do so. Accordingly, the

Court should grant Mr. Hutchins’ motion to suppress.


 DATED: February 15, 2019              Respectfully submitted,

                                         /s/ Brian E. Klein
                                        BRIAN E. KLEIN
                                        Baker Marquart LLP
                                        777 S. Figueroa Street, Suite 2850
                                        Los Angeles, CA 90017
                                        Email: bklein@bakermarquart.com
                                        Telephone: (424) 652-7800

                                         /s/ Marcia Hofmann
                                        MARCIA HOFMANN
                                        Zeitgeist Law PC
                                        25 Taylor Street
                                        San Francisco, CA 94102
                                        Email: marcia@zeitgeist.law
                                        Telephone: (415) 830-6664

                                         /s/ Daniel W. Stiller
                                        DANIEL W. STILLER
                                        DStillerLLC
                                        Box 511130
                                        Milwaukee, WI 53203
                                        Email: dan@dstillerllc.com
                                        Telephone: (414) 207-3190

                                        Attorneys for Marcus Hutchins



                                         6

        Case 2:17-cr-00124-JPS Filed 02/15/19 Page 6 of 6 Document 118
